PER CURIAM.
This appeal arises from a breach of implied contract action brought by appellant, Christos Sierros, against Nova Southeastern University for discharging him from Nova’s College of Optometry for failing two clinical courses. We affirm the summary judgment entered by the trial court because the record reflects that appellant *1125failed to exhaust his administrative remedies in challenging his dismissal. See Montalvo v. Univ.of Miami, 705 So.2d 1042, 1043 (Fla. 3rd DCA 1988) (holding that action for money damages by doctoral candidate who failed his oral examination was barred by his failure to exhaust administrative remedies); Florida Bd. of Regents v. Armesto, 563 So.2d 1080 (Fla. 1st DCA 1990) (applying the “exhaustion of administrative remedies” doctrine where a Florida State University law student sought injunctive relief in court rather than seeking an administrative hearing on a cheating allegation against him).

Affirmed.

WARNER, KLEIN and TAYLOR, JJ., concur.